DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10969567. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations are present in both sets of claims in such a manner that an anticipatory or obviousness relationship exists. In this case all the limitations are present in both although the terms have been substituted with synonyms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-7 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Hsu et al (US 2014/0043695 A1).
Re claim 1, Hsu et al teaches an optical imaging lens, comprising sequentially from an object side to an image side along an optical axis, first, second, third, fourth, fifth, and sixth lens elements, each of the lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (see figure 17), wherein: the image-side surface of the first lens element comprises a concave portion in a vicinity of a periphery of the first lens element(see paragraph 0164); and the optical imaging lens as a whole has only the six lens elements, wherein Fno is an f-number of the optical imaging lens, T2 is a central thickness of the second lens element along the optical axis, T4 is a central thickness of the fourth lens element along the optical axis, T1 is a central thickness of the first lens element along the optical axis, and Fno, T2, T4 and T1 satisfy the equations:  2.443≤ Fno/T2≤4.253 (see table 17); 
Fno/T4 ≤ 5.90 (see table 17); and Fno/T1 ≤ 5.80 (see table 17).
	Re claim 4, Hsu et al teaches wherein G12 1s an air gap between 2 the first lens element and the second lens element along the optical axis, G56 is an air gap between the fifth lens element and the sixth lens element along the optical axis, and Fno, G12 and G56 satisfy the equation: 2.034 ≤Fno/(G12+G56)≤ 10.415 (see table 17).
	Re claim 5, Hsu et al teaches wherein T3 is a central thickness of the third lens element along the optical axis, T6 is a central thickness of the sixth lens element along the optical axis, G12 is an air gap between the first lens element and the second lens element along the optical axis, G23 is an air gap between the second lens element and the third lens element along the optical axis, and T3, T6, G12, T1 and G23 satisfy the equation:
 1.195≤ (T3+T6+G12)(T1+G23)≤ 1.967 (see table 17).
	Re claim 6, Hsu et al teaches wherein a central thickness of the fifth lens element along the optical axis is greater than a central thickness of the sixth lens element along the optical axis (see table 17).
	Re claim 7, Hsu et al teaches wherein an air gap between the first lens element and the second lens element along the optical axis is greater than an air gap between the fourth lens element and the fifth lens element along the optical axis (see table 17).


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	US-8310767-B2	US-8379323-B2	US-9036272-B2
	US-20140043694-A1		US-20150070784-A1
	US-20160216485-A1





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872